Lu [Me (Vairte co A | A
SS ;

|: ease

= SE ead Zt TAT

c ~ CC As Tix CAAT Hee,

 

 

Sc cra CO . TT crave
Y(rnijec t+ Hoare cc. ALA Tl ces , a! cercteres
Qe AQ Ct dk Lo [3 "Tce Al far tel R CE cles

ot PR args

 

    

 

 

 

 

 

aly) 7 a f = .
C / LA ( Het cla CZ ( S ae (Fel Aste CC 2E eZ COTS
_ _ a a
Can 9 (OK pa [LLC cl c =e " Z f BS oA, cpl@cs

t
i
( ( Scen « bo S02 LEY A t Li LAC AE Co. le 2f tele .

£ ry 5-3 ss L i £ fi - f
to he tA kk Ce bee bec Ca Ly fs Te Lae. ~e EVIL?

 

 

 

[Ae ihc C1 24eg, KN Lee sf ep pe Te Ze C> Ce Z C
Ce22 Cho Or Poa e cols of Cc tCA YS { ee, le

he Bet 4 £AALS CRAAE ot Lie Her celine

iS

 

 

Fad “< iS
COKE late p

- == fs “ £ : 4 fA Sf is
ti, COM Cn ti Cmct et ff PLctrséent Lil fille

o

a LZ fl Paces ce x
| evi@t1-4 2 Al a: J DP LCE EIT lIgdet Keeclesz

 

P Ny N)

fc CA Acre Lt tf ae Co AeCELEP LL Celery

 
iprer C aca, 1 ly 42 2c Lt. Arcoetlit —

C41 cH Oh Lp EL (AN Cl414 me fee OTR © Tee LELE
tank Lie CLACK? > ale cali carlo [es be
io [teal 2 Oo" TA atc Ler ca

Z Lo 4 =
M@ Cy ox 1442 ol AL Zt Coe wa 2004 pal

i
a =.

2 ~ f _ Lo
ea bot WIE Stee, @ bystroat lrere |

 

 

 

 

 

— x LL?

_f{ cz Ott ik. wal’ PAA. 2 ei LeZEE EL age
Y [7TH tle CL Toe Z e Li Ce

Ce at col Le 2 Li COC (2 CC (22 CONC aL ¢ —_

 

 

 

 

befeax Ge Rp VES C44 tee ( CCA TEL:

Aind- 2 (‘ex Aen Ore ACCes Lig LLLE BLE
EL Ae [- 2 key esr.

[ei CL1hagg, Lied Ox tf [aarc FA bah hake, Peco nas

2 ol. Le Let C ye L (ominait € ZL fe Lives GL

 

 

  

 

DQ QLLILLALL
SALE oe LYELL AL [
ZA Cea hey Cet d ice Denar

a SS

LS : > Meet be Tange: ys thy ok thes lk Tes Bcials erechr aces

 

 

 

eo Pexiclaage itn iA gece ay, alec peor. tes Wea tle peual

 

 

 
Iq-sl a OS4- 0307- mo. f DENVER CO BCR + —
Names... Meu 28 AOU (

2 AR Ge Pie oP 1.

   

3 La
P.O ee at
’ Coty nike? ONG. 8500-

es 2

0S bo CCF Z2tte [2e¢ LAC PLCLELE
U) G5 ETc <a r Corcect fev {Ce Een slesee (Les lee ce. € of larg bette
ce ep Coe Lect L, Ce-¢ LS € DOE CAC e

/\ | exc ated tet eereg neces C. Zo SIE -SZBQA

Spey sfahUbect UA hpbasa Hh pbs] fs gh ePHHd gl aaqeabde phy dunpaaganqagl li

“.

.
